DETAILED ACTION
	This Office action is in response to the communication filed on 06/21/2022. Claims 1-2 and 4-20 remain pending, claim 3 has been cancelled, and claim 21 has been added in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Arguments
	Applicant’s arguments with respect to amended claims 1 and 4 in the Remarks section (pages 6-12) have been fully considered but are not persuasive. 
	Applicant argues the references cited do not teach the second wire density or the second pixel density of the second area is determined based on lens design values considering a surrounding light amount. 
	However, Chi teaches the microLEDs with a second, less pixel density were arranged in the sensor reserved area 11 surrounding the sensor. To improve the light utilization rate of the sensor and make the sensor with camera received more ambient light, the Micro LEDs in embodiments of the present disclosure may also be transparent Micro LEDs as in [0069]. Additionally, Yazdandoost teaches the design options permitting higher optical transmittance values allowed the optical imaging array including the imaging lens apertures to have more light transmitted such as through the central region of the inter-pixel area in paragraphs [0041] and [0089]. Additionally, see cited prior art U.S. Patent Publication 2020/0324713 A1 by Lee which teaches manufacturing costs of the image sensor 814 and the sizes of the image sensor 814 and the lens unit 811 may be advantageously reduced while object detection efficiency is maintained, by gradually reducing pixel density away from the center of the image sensor 814 in the first direction.
	Applicant argues that Chi by Yazdandoost is not combinable because Chi teaches the density fixing area can meet pixel density for normal display and Yazdandoost central region pixels being moved would not allow for normal display. 
	However, to the contrary, Chi teaches having a high pixel density area and a low pixel density area where the low pixel density area was where optical elements are disposed. The normal display area with a normal pixel density transitioned into an area where pixel density was much less overlapping where the optical elements were disposed, which would result in a poor transition. Already, where there was low pixel density area was distinguished from normal displaying with a higher/normal pixel density area as in Chi paragraphs [0004] and [0005]. Yazdandoost also teaches a low pixel density region and a high pixel density region, and teaches an option for improvement in the low density region was to have a central sub-region subpixel groups moved away with respect to a few subpixel groups. This further increased optical transmittance for the optical array disposed below a low density region. 
		Applicant's arguments have been fully considered with respect to 2-3 and 5-21 in the Remarks section (pages 12-13) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0312832 by Chi in view of U.S. Patent Publication 2020/0192146 A1 by Heintzelman, and further in view of U.S. Patent Publication 2019/0310724 A1 by Yazdandoost. 

	
Regarding claim 1, Chi teaches an electronic device (Fig. 6) comprising: 
a display panel (Fig. 6, display panel as in [0059]);  
a camera module disposed in the internal space and including an image sensor disposed close to the display panel (Fig. 6; [0007] and [0023], the sensor reserved area 11 of a was where optical electronic element that was a camera as in [0030] was arranged in a hollowed out area in the display panel) 
wherein the display panel comprises: a first area having at least one of a first wire density or a first pixel density (Fig. 6; [0059], second display area 12 having shown pixel density), 
a second area surrounded by the first area (Fig. 6, pixel unit area 11b) and having at least one of a second wire density lower than the first wire density or a second pixel density lower than the first pixel density (Fig. 6; [0059] and [0007], pixel density of pixel unit area 11b of first display area 11 was less than the second display area 12), and 
a third area surrounded by and centered within the second area and at least partially overlapping a center of the image sensor when viewing the front plate from above (Fig. 6, pixel unit area 11a).

However, Chi did not teach an electronic device and a front plate and the display panel disposed in an internal space of the electronic device visible through at least a portion of the front plate. 
In the analogous art of display panels, Heintzelman teaches a viewer of an electronic device 10 with an electro-optic element/display 30 disposed within the electronic device 10 viewed the electro-optic element 30 through a cover substrate 14 where the viewing side was the front of the electronic device (Heintzelman Figs. 1 and 2A-2B; [0025], [0030] and [0033]). It would have been obvious before the effective filing date of the invention to have added a cover substrate to the display panel within an electronic device as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have allowed about 50%  or greater visible light incident on the substrate 14 such as from the electro-optic element 30 to have been transmitted so that a viewer would see the electro-optic element 30 (Heintzelman Figs. 1 and 2A-2B; [0026] and [0030])

However, Chi in view of Heintzelman does not teach wherein the third area comprises a transparent area where a wire structure and a pixel structure are not disposed, and wherein the second wire density or the second pixel density of the second area is determined based on lens design values considering a surrounding light amount. While in paragraphs [0025] and [0027], Chi in view of Heintzelman teaches the microLEDs with a second, less pixel density were arranged in the sensor reserved area 11 surrounding the sensor. To improve the light utilization rate of the sensor and make the sensor with camera lens receive more ambient light, the Micro LEDs in embodiments of the present disclosure may also be transparent Micro LEDs as in [0069], Chi in view of Hintzelman does not explicitly teach lens values were what were benefited from the design to increase light utilization. 
In the analogous art of display pixels with through-display imaging, Yazdandoost teaches a second pixel region entirely inset with the first pixel region. The second pixel region had less pixel density than the first pixel region. Additionally, a third pixel region was a sub-region of the second pixel region was located in the center entirely inset in the second pixel region. Subpixel groups were shifted to define an area of decreased pixel density. FIG. 5B depicts an example arrangement of subpixels 500b of a display stack defining a region of reduced pixel density resulting in locally-increased optical transmittance. In this example, a set of subpixel groups—including the subpixel group 514—are moved away from a central region of an inter-pixel area 516, thereby increasing optical transmittance within the inter-pixel area 516 (Yazdandoost Fig. 5B; [0004], [0006]-[0007], and [0120]). The optical transmittance allowed the optical imaging array including the imaging apertures to have more light transmitted through the central region of the inter-pixel area (Yandandoost [0089] and [0041]).  It would have been obvious before the effective filing date of the invention to have located the pixel regions inset with one another wherein the subpixels of a central region were moved away. One of ordinary skill in the art would have been motivated to have allowed optical imaging array to receive increased light transmitted light through the one or more inter-pixel sub-regions (Yazdandoost Fig. 5B; [0004], [0006]-[0007], and [0120]).

Regarding claim 2, Chi of the combination of references further teaches the electronic device of claim 1, wherein when a distance of a virtual straight line from the center of the image sensor to a diagonal corner of the image sensor is defined as 1F (field), the second area comprises a circular area having a range of 0.5F to 1F as a radius (Fig. 6, [0060], in the pixel unit transition area 11b, the pixel units on both sides of the line aa' are symmetrical with respect to the line aa' and line bb'. The line aa’ was a virtual straight line intersecting the center of the sensor reserved area in 11a/11b and defined a radius of a circular area that encompassed the area 11b at 1x field). 

Regarding claim 5, Chi does not teach the electronic device of claim 1, further comprising a polarizer (POL) disposed between the front plate and the display panel, wherein the POL has a first opening formed at a position overlapping at least the camera module when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi) (Heintzelman Figs. 1 and 2A-2B; [0032]-[0033] and [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel within an electronic device as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 6, Chi of the combination of references teaches the electronic device of claim 5, wherein the first opening is disposed at a position overlapping the second area and the third area when viewing the front plate from above ([0023], where optical electronic element that was a camera as in [0030] was arranged in a hollowed out area in the display panel in the sensor reserved areas 11a/11b).

Regarding claim 7, Chi does not teach the electronic device of claim 5, wherein the first opening is disposed at a position partially overlapping at least a portion of the first area when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi) (Heintzelman Figs. 1 and 2A-2B; [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 8, Chi does not teach the electronic device of claim 5, wherein the first opening is filled with an index matching material to improve visibility of a removed portion of the display panel according to reflection. 
In the analogous art of display panels, Heintzelman teaches positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition.  (Heintzelman Figs. 1 and 2A-2B; [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer refracting or polarizing light to maintain optical properties between a cover substrate and the display panel as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 9, Chi does not teach the electronic device of claim 5, wherein the front plate has a curved portion protruding outward in an area overlapping the opening when viewing the front sheet from above. 
In the analogous art of display panels, Heintzelman teaches positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 which included a curved sensor area as shown in Fig. 1 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition.  (Heintzelman Figs. 1 and 2A-2B; [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer refracting or polarizing light to maintain optical properties between a cover substrate and the display panel as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).
Regarding claim 10, Chi does not teach electronic device of claim 5, further comprising: a first adhesive layer disposed between the front plate and the POL; and a second adhesive layer disposed between the POL and the display panel.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 11, Chi does not teach the electronic device of claim 10, wherein at least one of the first adhesive layer or the second adhesive layer comprise at least one of an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), a thermally reactive adhesive, a normal adhesive, or a double-sided tape.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 12, Chi does not teach the electronic device of claim 10, wherein at least one of the first adhesive layer or the second adhesive layer further comprise a translucent coating material at least partially disposed to improve visibility of a removed area of the display panel. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 13, Chi does not teach the electronic device of claim 12, wherein the translucent coating material overlaps the second area and the third area when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 14, Chi does not teach the electronic device of claim 1, further comprising at least one subsidiary material layer disposed on the rear side of the display panel, wherein the subsidiary material layer has a second opening overlapping at least the camera module when viewing the front plate from above. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 15, Chi does not teach the electronic device of claim 14, wherein the camera module is disposed to be close to or to be in contact with the display panel through the second opening. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 16, Chi does not teach the electronic device of claim 14, wherein the subsidiary material layer comprises: at least one polymer disposed on a rear side of the display panel; and at least one functional member disposed on a rear side of the polymer member.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). A second polarizer 42 made of alternating layers of a crystalline-based polymer and another selected/functional polymer was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 17, Chi does not teach the electronic device of claim 16, wherein the at least one polymer member comprises at least one of an embossed layer or a cushion layer.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). A second polarizer 42 made of alternating layers of a crystalline-embossed polymer and another selected/functional polymer was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 18, Chi does not teach the electronic device of claim 16, wherein at least one functional member comprises at least one of a graphite sheet, a conductive plate, an added display, a force touch flexible printed circuit board (FPCB), a fingerprint sensor FPCB, a communication antenna emitter, a heat dissipation sheet, a conductive/nonconductive tape, or an open cell sponge.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi). A second polarizer 42 made of alternating layers of a crystalline-embossed polymer and another selected/functional polymer which was anisotropic/high heat thermal conductivity/dissipation was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 19, Chi does not teach the electronic device of claim 14, wherein the second opening is disposed at a position overlapping the second area and the third area when viewing the front plate from above. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area 11a/11b was located in Chi). A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 20, Chi does not teach the electronic device of claim 14, wherein the second opening is disposed at a position partially overlapping at least a portion of the first area when viewing the front plate from above. In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area 11a/11b was located in Chi). It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 21, Chi of the combination of references further teaches the electronic device of claim 1, w the second pixel density is lower than the first pixel density (Fig. 6; [0059] and [0007], pixel density of pixel unit area 11b of first display area 11 was less than the second display area 12 and the pixels of the first display area used mircroleds that were made of ultrathin silver nanowires and had a thinner grain size of 15 micrometers with light emitting areas and the second oled pixels had a larger grain size of 200-300 micrometers in [0029] and [0069]). 
Chi does not teach wherein in the second area the second wire density is lower than the first wire density. 
In the analogous art of display pixels with through-display imaging, Yazdandoost teaches a second pixel region entirely inset with the first pixel region. The second pixel region had less pixel density than the first pixel region. Additionally, a third pixel region was a sub-region of the second pixel region was located in the center entirely inset in the second pixel region. Subpixel groups were shifted to define an area of decreased pixel density. FIG. 5B depicts an example arrangement of subpixels 500b of a display stack defining a region of reduced pixel density resulting in locally-increased optical transmittance. In this example, a set of subpixel groups—including the subpixel group 514—are moved away from a central region of an inter-pixel area 516, thereby increasing optical transmittance within the inter-pixel area 516 (Yazdandoost Fig. 5B; [0004], [0006]-[0007], and [0120]). Additionally, the electronic trace distribution such as of the thin film layer associated with the pixel density was also thinned (Yandandoost [0089] and [0041]-[0042]).  It would have been obvious before the effective filing date of the invention to have located the pixel regions inset with one another wherein the subpixels of a central region were moved away. One of ordinary skill in the art would have been motivated to have allowed optical imaging array to receive increased light transmitted light through the one or more inter-pixel sub-regions (Yazdandoost Fig. 5B; [0004], [0006]-[0007], and [0120]).
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0312832 by Chi in view of U.S. Patent Publication 2020/0192146 A1 by Heintzelman and U.S. Patent Publication 2019/0310724 A1 by Yazdandoost and further in view of U.S. Patent Publication 2019/0181304 A1 by Sasaki et al. (“Sasaki.”)
Regarding claim 4, Chi of the combination of references teaches the electronic device of claim 1, wherein at least one of the wire density or the pixel density of the second area is determined with a proportion smaller than 1- (0.1/surrounding light amount) ([0025], light emission characteristic of microLEDs surrounding the sensor allowed normal displaying and their density was 0.5 of the regular pixel area in Fig. 6, and that microLEDs were smaller than a typical LED where grain size a typical LED was 200 µm  and a microLED was 40µm as taught U.S. 2019/0181304 A1 below so the surrounding light amount was 40µm/200µm or 0.5 so the density was 1 – (0.1/0.2) = 1-0.5= 0.5 as above and in Fig. 6).
In the analogous art of display panels, micro-LEDs have the different efficiencies for different colors, where green and blue have better efficiency based on their constituent materials and are smaller with a diameter between 40 and 60 micrometers (Sasaki [0028] and [0031]).  It would have been obvious before the effective filing date to have a microLED of 40 micrometers in the display panel of Chi in view of Heintzelman and Yazdandoost. One of ordinary skill in the art would have motivated to account that human vision on average is most sensitive to green light, followed by red light, and is least sensitive to blue light. Accordingly the size, location, and number of the micro LEDs in this embodiment have been adjusted to achieve the same or similar luminance for each color of sub-pixel, accounting for the variance in luminous intensity per unit area of the LEDs themselves and variance in human vision sensitivity to the wavelengths of red, blue and green light emitted by each sub-pixel (Sasaki [0028] and [0031]).

Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2020/0324713 A1 by Lee teaches it was possible to reduce manufacturing costs of the image sensor 814 and the sizes of the image sensor 814 and the lens unit 811 by gradually reducing pixel density away from the center of the image sensor 814 in the first direction in a camera apparatus such as in a vehicle. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621